DETAILED ACTION
This office action is in response to the remarks filed on 12/14/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 6 and 9 are objected to because of the following informalities:  Claim 6 line 4-5 “an auxiliary switch transistor” should be change to “the auxiliary switch transistor”. Claim 9 recites“ the switching power converter of claim 15” this should be deleted no claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 4 recites “a power switch transistor”, “flyback” and “an active clamp transistor” it is not clear if said power switch transistor is the same or different from the one in claim 1; “flyback” it is not clear if this recitation belongs to the switching power converter or the system comprises both a flyback and a switching power converter; finally the active clamp transistor it is not clear if said transistor is the same or different from the one mention in claim 1, the auxiliary switch. For purposes of examination the limitations are going to be interpreted as either being the same or different.
	Claim 5 is also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Gong et al. US 2019/0149052.
	Regarding claim 6, Gong teaches [Figures 1-7] a power converter [10, FIG. 1], comprising: a power switch transistor [M1];  an auxiliary switch transistor [M2], and an adaptive on-time control circuit [at 33, Fig. 3] configured to adjust an on-time period [Vgd1] for the auxiliary switch transistor [S2, FIG. 1] to equal an optimal on-time period [determined by Fig. 5 circuitry] based upon the detections of at least one of a group consisting of valleys [valleys in Figures 6-7] and zero crossings in a terminal voltage for the power switch transistor, wherein the valleys occur when the on-time period [Vgd1] is less than the optimal on-time period [See Fig. 7] and wherein the zero crossings occur when the on-time period is greater than the optimal on-time period, and wherein the adaptive on-time control circuit is further configured to cycle on the power switch transistor [M1] following a termination of the optimal on-time period [determine by Figure 5 and a new cycle begins]. (For example; Par. 66-85)
		Regarding claim 7, Gong teaches [Figures 1-7]  the adaptive on-time control circuit [at 33] is configured to adjust the on-time period [Vgd1] based only on the valleys [See figs. 6-7]. (For example; Par. 66-85)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable by Gong et al. US 2019/0149052 in view of Cohen  US 2016/0233779.
Regarding claim 1, Gong teaches a method [Figures 1-7] comprising:
for a switching power converter [10, FIG. 1] having an auxiliary switch [m2, FIG. 3]  configured to cycle off [Vgd1 low] after an adaptive on-time period [Vgd1] to force a negative current [Ip fig. 6] through an inductive storage element [38 fig. 3] connected to a power switch transistor [m1, FIG. 3] setting the adaptive on-time period [FIG. 6-7] to be relatively long so that the negative current forces a drain-to-source voltage [Vds] for the power switch [m1] to drop to zero volts [FIG. 6-7] in a first zero [see fig. 6-7];
following the first zero [see Fig. 6-7, Vds], decreasing (with circuitry Fig. 5) the adaptive on-time period [operation from Fig. 7c to Fig. 7a or 7b, par. 85] so that the negative current [Ip]  forces the drain-to-source voltage [Vds] to resonantly oscillate [Fig. 6 t4-t5] through a positive voltage valley;
following the positive voltage valley, increasing (with circuitry in Figure 5)  the adaptive on-time period [operation from Fig. 7a to 7b] just until the drain-to-source voltage [Vds] achieves a second zero [t8] to detect an optimal adaptive on-time period [determined by Fig. 5 circuitry], and operating the switching power converter [10, FIG. 1] using zero-voltage switching [ZVS, par. 45] according to the optimal adaptive on-time period [Fig. 5]. (For example; Par. 66-85)
Gong does not teach a first zero-crossing, a second zero-crossing and to drop below zero volts.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include a first zero-crossing, a second zero-crossing and to drop below zero volts, as taught by Cohen to reduce high switching losses. 
Regarding claim 2, Gong teaches decreasing [with Fig. 5, from Fig. 7c to Fig. 7a or 7b] the adaptive on-time period [Vgd1] is responsive to a detection of the first zero (See fig. 6-7). 
Gong does not teach a first zero-crossing, a second zero-crossing and to drop below zero volts.
Cohen teaches (Figures 1-4) a first zero-crossing (with signals 342), a second zero-crossing (with signal342) and to drop below zero volts (Figure 3 below vth1 which can be zero). (For example; Par. 16-28)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include a first zero-crossing, a second zero-crossing and to drop below zero volts, as taught by Cohen to reduce high switching losses. 
Regarding claim 3, Gong teaches [Figures 1-7] increasing (Fig. 5, operation from Fig. 7a or 7b to Fig. 7c) the adaptive on-time period [Vgd1] is responsive to a detection of the positive voltage valley [See Fig. 6-7]. (For example; Par. 66-85)
Regarding claim 4, Gong teaches [Figures 1-7] wherein operating the switching power converter (Fig. 1 or Fig. 3) using zero-voltage switching (par. 45) comprises: cycling on a power switch transistor (M1) in a flyback converter (par. 38) to develop a primary winding current (Ip); cycling off the power switch transistor; and cycling on an active clamp transistor (M2) for the optimal adaptive on-time period. (For example; Par. 66-85)
	Regarding claim 5, Gong teaches  [Figures 1-7] wherein operating the switching power converter using zero-voltage switching further comprises: switching off the active clamp transistor (M2) to discharge the drain-to-source voltage to zero volts (Fig. 6-7); and switching on the power switch (M1) while the drain-to-source voltage equals zero volts (ZVS switching). (For example; Par. 66-85)
Regarding claim 9, Gong teaches [Figures 1-7] a converter.
Gong does not teach a first zero-crossing, a second zero-crossing and to drop below zero volts.
Cohen teaches (Figures 1-4) the adaptive on-time control circuit [116, FIG. 1] is configured to adjust the on-time period [period at high level of SC1, FIG. 3] based only on both the valleys [valleys of VDS1 at 344, FIG. 3] and the zero crossings [VDS1 at zero voltages between -100 and 100, FIG. 3]. (For example; Par. 16-28)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include a first zero-crossing, a second zero-crossing and to drop below zero volts, as taught by Cohen to reduce high switching losses. 

Claim 8 are rejected under 35 U.S.C. 103(a) as being unpatentable by Gong et al. US 2019/0149052 in view of Cross US 6069803.
Regarding claim 8, Gong teaches [Figures 1-7] a converter.
Gong does not teach wherein the adaptive on-time control circuit is configured to adjust the on-time period based only on the zero-crossings.
Cross teaches (Figures 5-7) wherein the adaptive on-time control circuit (on time of orz switch) is configured to adjust the on-time period based only on the zero-crossings (Fig. 6). (For example; Col. 11 lines 45-67 and Col. 12)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include wherein the adaptive on-time control circuit is configured to adjust the on-time period based only on the zero-crossings, as taught by Cross to reduce the power losses associated with changing the state of the power switch. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838